Citation Nr: 9913414	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  96-13 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma for the purpose of receiving VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1995 decision by the VA RO which denied 
service connection for residuals of dental trauma which is 
claimed for the purpose of eligibility for VA outpatient 
dental treatment.  The veteran failed to report for a Board 
hearing scheduled for October 1998.


FINDING OF FACT

The veteran's claim, for service connection for residuals of 
dental trauma for the purpose of receiving VA outpatient 
dental treatment, is implausible.


CONCLUSION OF LAW

The veteran's claim, for service connection for residuals of 
dental trauma for the purpose of receiving VA outpatient 
dental treatment, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I  Background

The veteran served on active duty in the Army from March 1968 
to February 1970, including service in Vietnam.  Service 
medical records show that on his initial dental examination 
in March 1968, he was missing teeth numbers 1, 17, and 32; 
tooth 8 was capped; tooth 14 was non-vital; and he had slight 
gingivitis and calculus.  Subsequent service dental records 
note dental disease such as cavities but make no mention of 
dental trauma.  At the veteran's February 1970 service 
separation examination, it was noted he had a normal mouth; 
teeth 1, 13, and 32 were listed as missing; and teeth 2, 4, 
5, 19, and 31 were listed as restorable.  On an accompanying 
medical history form, the veteran denied a history of severe 
tooth or gum trouble.

Following service the veteran was admitted to a VA Medical 
Center (VAMC) from March to June 1971 for treatment of 
schizophrenia.  General medical examination during that 
admission noted no mouth or dental abnormalities.  Numerous 
later medical records show psychiatric and substance abuse 
problems.  The veteran has been in receipt of a non-service-
connected pension for schizophrenia since 1975.

On a VA general medical examination in May 1975, it was noted 
that the veteran's teeth were "good."  

VA outpatient records reflect that the veteran received some 
sort of dental treatment in April 1976, and had an 
appointment to have a repair of a partial denture in October 
1977.  In March 1978 he was wearing a removable partial upper 
denture.  In August and September 1978 he had caries and 
complained of damaged fillings.  In October 1978 it was noted 
he had generalized advanced periodontal disease secondary to 
poor oral hygiene.  In June 1979 it was reported that the 
veteran was in a fight a week earlier and chipped some 
acrylic off his upper left central crown and also badly 
loosened his upper left 2nd molar which was not salvageable.  
A VA general medical examination in September 1980 noted his 
dental condition was fair and he wore an upper plate.  
Outpatient records in 1988 note a possible dental root 
infection.

The veteran filed a claim for dental treatment at the St. 
Louis VAMC in September 1988.  He alleged that he injured his 
teeth when he was thrown to the ground by the concussion of 
rocket explosion while serving in Vietnam.  His claim for VA 
outpatient treatment dental treatment was referred to the VA 
RO which in a January 1989 decision found that the veteran 
did not have a dental condition due to service trauma.  The 
RO informed the VAMC of this in 1989, but the record does not 
reflect that the veteran was notified that service connection 
for residuals of dental trauma was denied.

In statements dated in July 1994 and later, the veteran 
asserted, in essence, that his current dental condition was 
due to trauma sustained in Vietnam when a mortar round 
exploded and threw him to the ground and loosened all his 
teeth.

In September 1996, the veteran submitted a photocopy of an 
undated note from James Carrow, DDS.  According to the note, 
a crown was placed on tooth 8 in 1960 and was missing in 
1985.  It was reported that that there was evidence of 
periodontitis on all teeth probably related to old trauma 
noted in a prior record (the date of the record referred to 
is not clear and it appears that 1970 is written over some 
year in the 1980s), and that the veteran received dental 
treatment by the VA from 1978 to 1980.  Dr. Carrow also 
reported that tooth 13 was still intact in May 1985.

II Analysis

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a).  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it is due to a combat wound or other 
service trauma.  38 C.F.R. § 3.381(e).

Periodontal disease, treatable carious teeth, and replaceable 
missing teeth, among other dental conditions, are not 
disabling, and may be considered service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment.  38 C.F.R. § 
4.149.

The veteran seeks VA outpatient dental treatment on the basis 
of his claim that he has a dental conditon as the result of 
trauma during service.  If a dental condition is due to a 
combat wound or other service trauma, the veteran is entitled 
to VA outpatient dental treatment (for the specific dental 
condition due to trauma) as often as may be found necessary, 
regardless of when an application for such treatment is 
filed.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c).  
(There are other categories of entitlement to VA outpatient 
dental treatment; none is claimed by the veteran or suggested 
by the facts of this case.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.)

The veteran's claim raises the threshold question of whether 
he has met his initial burden of submitting evidence to show 
that his claim is well grounded, meaning plausible; if he has 
not done so, there is no VA duty to assist him in developing 
the claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet.App. 136 (1994).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  For a claim for service 
connection to be plausible or well grounded, it must be 
supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Although the veteran alleges that all of his teeth were 
loosened by a mortar or rocket explosion in service, the 
service medical and dental records are entirely negative for 
evidence of trauma to the teeth or mouth, and no residuals of 
dental trauma were noted on the 1970 separation medical 
examination.  The separation examination noted just 3 missing 
teeth, the same number as missing on the service entrance 
examination, and there were several other diseased teeth.  
The veteran's teeth were reportedly good at a VA general 
medical examination in 1975, several years after service.  
Later examination and treatment records show dental disease 
including generalized periodontal disease, loss of additional 
teeth and use of a partial denture, and post-service dental 
trauma in a fight. 

Neither the service medical records nor the post-service 
medical records attribute missing teeth or another dental 
condition to service trauma.  An undated photocopy of a note 
by Dr. Carrow, written sometime after the 1985 record 
mentioned in the note, recites that the veteran had 
periodontitis probably due to old trauma, but this note does 
not provide a nexus to claimed trauma in service.  

The veteran's claim is only supported by his own general 
assertions; but a claim must be supported by evidence, not 
just allegations, to be well grounded.  Tirpak, supra.  Even 
if the alleged service injury occurred under combat 
circumstances (as asserted by the veteran, although his 
service personnel records do not show a Purple Heart or other 
decorations or information that evince combat duty), for the 
service connection claim to be well grounded he would still 
have to submit competent medical evidence linking the current 
dental condition to service trauma.  38 U.S.C.A. § 1154(b); 
Caluza, supra.  No such medical evidence has been submitted.  
The veteran has stated that his post-service dental problems 
were caused by in-service dental trauma.  As a layman, 
however, he has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent medical evidence to link the 
veteran's current dental conditions to alleged service 
trauma, the claim, for service connection for residuals of 
dental trauma for the purpose of receiving VA outpatient 
dental treatment, is implausible and must be denied as not 
well grounded.  Woodson v. Brown, 8 Vet. App. 352 (1995), 
aff'd 87 F.3d 1304 (1996).









ORDER

Service connection for residuals of dental trauma for the 
purpose of receiving VA outpatient dental treatment is 
denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

